Title: To Thomas Jefferson from Elisha Avery, 27 March 1805
From: Avery, Elisha
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Pomfret, March 27, 1805.
                  
                  Je transmets sous ce plie deux certificats touchant l’object dont J’ai deja eu l’honneur de m’entretener avec vous: ces papiers me se sont p
                     tés en passant par les demeures des personnes qui les ont ecrites. Je coute de procurer d’autres recommendations dans cet etat, lesquelles, J’aurois voulu pouvoir expedier avec celles-ci, mais l’eloignment où sont ceux qui durront me les donner m’empeche de les recevoir sans quelque delais. Craignant Monsieur, que vous ne pussiez soupçonner de negligence de ma part, J’ai cru devoir vous transmettre tels rensiegnmens, que J’ai pu obtenir Jusqu’à present: Si ma santé me l’eut permis, Je vous aurois donné avant ce Jour, des preuves plus satisfactoires.—
                  Les Messieurs qui m’ont fourni ces certificats, ne sont peut-être pas trés connus hors de Etat, quoique ici leur temoinage reçoive le plus grand credit. Monsr Granger pourroit vous rendre compte de leur charactere.—Je dois partir aujourd-hui pour Boston, Je prendrai avec moi une lettre de raccommendation Au General Hull d’un de ses Amis particuliers, esperant par-cela ainsi Que par mes connaissances à Boston, de me Justifier aupres de lui un plein titre à son confiance—A mon arrivée dans cette Ville-la Je me ferai le plaisir de consulte avec le Docteur Eustis et ne doute pas Que Je ne puisse l’engager à s’interester à mon égard. Les connaissance que J’ai à Boston sont principalement des commercans, et peu connus dans le public; Ils n’en sont pas moins accridité chez eux, et leur temoinage y Jouit de la meilleure foi.
                  Mais comme il foudrait à eux pour etablir leur merite à vos yeux, des preuves en leur faveur, Je pense Monsr que Je pourrai me mieux servé de leur bonne volonté devant le Genl Hull lui-même que les connoit, qu’en vous donnant la peine de vous en enformer.—S’il pouroit vous plaire Monsieur lorsque Vous aurez reçu cette lettre de vous intereser en ma faveur en autant que de me proposer au Genl Hull; J’ai toute confiance que je pourrai oter facilement à son esprit, toute hesitation à m’accorder la place à laquelle vous aurez en la bonté de me nommer.—
                  Ce n’est pas sans peine Monsieur que Je vois dans cet Etat un trop grand nombre d’hommes tellement aveuglé à leur propres intérêts, Qu’ils ne puissent voir que ce que leur vient des ennemis de leur bonheur et de leur prosperité—Je me felicite cependant de croire que les principes que Je cheres y ont fait et font de progres.—
                  J’ai neanmoins à regretter Monsr que le Veritable intérêt de l’Etat de la Nation ou ne parrait pas y posseder assez de soutien du coté des talents. Les Amis du General Government sont honêtes et zelés, mais Je crains que leurs efforts ne soient pas trés bein appuiés par l’habilité, et par les grands ressorts de l’esprit. J’ai pourtant la consolation d’apprendre, qui l’opposition contre les Chefs de l’Union devient de jour en jour 
                     beaucoup plus foible, et que malgre l’obstination du parti dominant, l’intérêt de la patrie se fait apperçevoir et sentir dans les acts et dans les vues de l’Administration
                  Les habitans de Connecticut ont été et sont trés tenaces de son regime interieur, et tout changement leurs paroit inutile sinon :
                  Les Federalists proffitent de cette circonstance pour se maintener; Ils representent les intentions des Republicains, comme hostiles à toutes leurs regles etablir, et le Clergé n’aide pas peu à créer cette idée.
                  Il est certain cependant, et J’en cheris la pensée, que l’erreur se de que la verité s’Empare du mensonge et de l’intrigue; et que la volonté de cet Etat se montrere beintot d’accord avec la Volonté General.—Vous me pardonnez Monsr. ces observations, et si elles sont mal-placées, c’est un defaut du jugement et non de coeur.—Comme vous m’avez fait accroire Mort de la Connaissance de la langue françoise étoit essentiel à mon projet, Je prends la liberté de m’en servir ici, Afin que vous pussiez mieux Juger de mes Qualifications sur ce point.
                  J’ai l’honneur de Vous Saluer, & Suis Monsieur Votre trés respectueux et Obdt Serviteur
                  
                     E. Avery 
                     
                  
                  
                     N.B. Je resterai à Boston Jusqu’a ce que Je sache 
                         la disposition du Presidet a mon egard.—
                  
               